DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20190173628 A1) in view of R1-1613046, “On Multiplexing between PSS and SSS”, Intel Corporation 3GPP TSG RAN WG1 Meeting #87.
Regarding claim 1, Ko et al. disclose a base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: generate a primary synchronization signal (PSS) at a first orthogonal frequency division multiplexing (OFDM) symbol of a synchronization signal (SS) block based on one antenna port (fig. 6c and paragraph [0064]; PSS is located at the first symbol of the two OFDM symbols of the SS block) (paragraph [0038]; transmission diversity scheme the SS using a single antenna port), generate a second synchronization signal (SSS) at a second OFDM symbols of the SS block based on the one antenna port (fig. 6 (c) in which SSS is generated at the second symbol of the SS block), wherein the first OFDM symbol is perfectly separated with the second OFDM symbols and is located prior to the second OFDM symbols in the SS block (fig. 6c, where two OFDM symbols are assigned for SS block and the PSS is located prior to the SSS), generate a physical broadcast channel (PBCH) at the second OFDM symbols of the SS block based on the one antenna port (fig. 6c and paragraph [0064]; PBCH may be located at the second symbol of the two OFMD symbols assigned for SS block), wherein the PBCH is frequency division multiplexed with the SSS at the second OFDM symbols of the SS block (paragraph [0064]; NR-SS and NR-PBCH are FDMed), and transmit the SS block including the PSS, the SSS, and the PBCH (paragraph [0056] and fig. 15; UE secures the SS block from the base station). However, Ko et al. may not explicitly suggest that the PBCH is frequency division multiplexed with the SSS only at (see Fig. 2 (c) Opt.3). Therefore it would have been obvious to a person of ordinary skill in the art to utilize the teaching of R1-1613046 in the Ko et al.’s method/system to provide multiplexing options for SS and PBCH. The motivation would have been to balance between advantages and drawbacks in providing power boosting on SS, timing and frequency estimation accuracy, and air channel estimation (see page 3/4).
Regarding claim 2, Ko et al. further suggest wherein a bandwidth for the second OFDM symbols of the SS block is larger than a bandwidth for the first OFDM symbol of the SS block (paragraph [0011] and claim 1; PBCH can be transmitted via a bandwidth wider than a bandwidth of PSS and SSS).  
Regarding claim 3, Ko et al. further suggest wherein the PBCH is frequency division multiplexed with the SSS by a contiguous subcarrier block level, at the second OFDM symbols of the SS block (Fig. 6c).  
Regarding claim 4, Ko et al. further suggest wherein a number of a SS block and location of the SS block is configured within a half frame (paragraph [0037]; SS block with PSS, SSS, and PBCH located in a slot of a subframe). 
Regarding claim 5, Ko et al. further suggest wherein a measurement for radio resource management (RRM) is performed based on a channel state information-reference signal (CSI-RS) (paragraph [0077]).  
Regarding claim 6, Ko et al. disclose a method by a base station, the method comprising: generating a primary synchronization signal (PSS) at a first orthogonal frequency division multiplexing (OFDM) symbol of a synchronization signal (SS) block based on one antenna port (fig. 6c and paragraph [0064]; PSS is located at the first symbol of the two OFDM symbols of the SS block) (paragraph [0038]; transmission diversity scheme the SS using a single antenna port); generating a second synchronization signal (SSS) at a second OFDM symbols of the SS block based on the one antenna port (fig. 6 (c) in which SSS is generated at the second symbol of the SS block), wherein the first OFDM symbol is perfectly separated with the second OFDM symbols and is located prior to the second OFDM symbols in the SS block (fig. 6c, where two OFDM symbols are assigned for SS block and the PSS is located prior to the SSS); generating a physical broadcast channel (PBCH) at the second OFDM symbols of the SS block based on the one antenna port (fig. 6c and paragraph [0064]; PBCH may be located at the second symbol of the two OFMD symbols assigned for SS block), wherein the PBCH is frequency division multiplexed with the SSS at the second OFDM symbols of the SS block (paragraph [0064]; NR-SS and NR-PBCH are FDMed); and transmitting the SS block including the PSS, the SSS, and the PBCH (paragraph [0056] and fig. 15; UE secures the SS block from the base station). However, Ko et al. may not explicitly suggest that the PBCH is frequency division multiplexed with the SSS only at the second OFDM symbol because Ko et al. also disclose that the PBCH is frequency division multiplexed with the PSS at the first OFDM symbol. R1-1613046 from the same field of endeavor suggests an option with PSS transmitted on a first OFDM symbol and SSS that is multiplexed/interlaced with (see Fig. 2 (c) Opt.3). Therefore it would have been obvious to a person of ordinary skill in the art to utilize the teaching of R1-1613046 in the Ko et al.’s method/system to provide multiplexing options for SS and PBCH. The motivation would have been to balance between advantages and drawbacks in providing power boosting on SS, timing and frequency estimation accuracy, and air channel estimation (see page 3/4). 
Regarding claim 7, Ko et al. further suggest wherein a bandwidth for the second OFDM symbols of the SS block is larger than a bandwidth for the first OFDM symbol of the SS block (paragraph [0011] and claim 1; PBCH can be transmitted via a bandwidth wider than a bandwidth of PSS and SSS).  
Regarding claim 8, Ko et al. further suggest wherein the PBCH is frequency division multiplexed with the SSS by a contiguous subcarrier block level, at the second OFDM symbols of the SS block (Fig. 6c).  
Regarding claim 9, Ko et al. further suggest wherein a number of a SS block and location of the SS block is configured within a half frame (paragraph [0037]; SS block with PSS, SSS, and PBCH located in a slot of a subframe). 
Regarding claim 10, Ko et al. further suggest wherein a measurement for radio resource management (RRM) is performed based on a channel state information-reference signal (CSI-RS) (paragraph [0077]).  
Regarding claim 11, Ko et al. disclose a terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to (paragraph [0037]; UE performs decoding): identify a primary synchronization signal (PSS) at a first orthogonal frequency division multiplexing (OFDM) symbol of a synchronization signal (fig. 6c and paragraph [0064]; PSS is located at the first symbol of the two OFDM symbols of the SS block) (paragraph [0038]; transmission diversity scheme the SS using a single antenna port), identify a second synchronization signal (SSS) at a second OFDM symbols of the SS block based on the one antenna (fig. 6 (c) in which SSS is generated at the second symbol of the SS block), wherein the first OFDM symbol is perfectly separated with the second OFDM symbols and is located prior to the second OFDM symbols in the SS block (fig. 6c, where two OFDM symbols are assigned for SS block and the PSS is located prior to the SSS), and identify a physical broadcast channel (PBCH) at the second OFDM symbols of the SS block based on the one antenna port (fig. 6c and paragraph [0064]; PBCH may be located at the second symbol of the two OFMD symbols assigned for SS block), wherein the PBCH is frequency division multiplexed with the SSS at the second OFDM symbols of the SS block (paragraph [0064]; NR-SS and NR-PBCH are FDMed). However, Ko et al. may not explicitly suggest that the PBCH is frequency division multiplexed with the SSS only at the second OFDM symbol because Ko et al. also disclose that the PBCH is frequency division multiplexed with the PSS at the first OFDM symbol. R1-1613046 from the same field of endeavor suggests an option with PSS transmitted on a first OFDM symbol and SSS that is multiplexed/interlaced with PBCH and transmitted on the second OFDM symbol (see Fig. 2 (c) Opt.3). Therefore it would have been obvious to a person of ordinary skill in the art to utilize the teaching of R1-1613046 in the Ko et al.’s method/system to provide multiplexing options for SS and PBCH. The motivation would have been to balance 
Regarding claim 12, Ko et al. further suggest wherein a bandwidth for the second OFDM symbols of the SS block is larger than a bandwidth for the first OFDM symbol of the SS block (paragraph [0011] and claim 1; PBCH can be transmitted via a bandwidth wider than a bandwidth of PSS and SSS).  
Regarding claim 13, Ko et al. further suggest wherein the PBCH is frequency division multiplexed with the SSS by a contiguous subcarrier block level, at the second OFDM symbols of the SS block (Fig. 6c)..  
Regarding claim 14, Ko et al. further suggest wherein a number of a SS block and location of the SS block is configured within a half frame (paragraph [0037]; SS block with PSS, SSS, and PBCH located in a slot of a subframe). 
Regarding claim 15, Ko et al. further suggest wherein a measurement for radio resource management (RRM) is performed based on a channel state information-reference signal (CSI-RS) (paragraph [0077]).  
Regarding claim 16, Ko et al. disclose a method by a terminal (paragraph [0037]; UE performs decoding), the method comprising: identifying a primary synchronization signal (PSS) at a first orthogonal frequency division multiplexing (OFDM) symbol of a synchronization signal (SS) block based on one antenna port (fig. 6c and paragraph [0064]; PSS is located at the first symbol of the two OFDM symbols of the SS block) (paragraph [0038]; transmission diversity scheme the SS using a single antenna port); identifying a second synchronization signal (SSS) at a second OFDM symbols of the SS block based on the one antenna port (fig. 6 (c) in which SSS is generated at the second symbol of the SS block), wherein the first OFDM symbol is perfectly separated with the second OFDM symbols and is located prior to the second OFDM symbols in the SS block (fig. 6c, where two OFDM symbols are assigned for SS block and the PSS is located prior to the SSS); and identifying a physical broadcast channel (PBCH) at the second OFDM symbols of the SS block based on the one antenna port (fig. 6c and paragraph [0064]; PBCH may be located at the second symbol of the two OFMD symbols assigned for SS block), wherein the PBCH is frequency division multiplexed with the SSS at the second OFDM symbols of the SS block (paragraph [0064]; NR-SS and NR-PBCH are FDMed). However, Ko et al. may not explicitly suggest that the PBCH is frequency division multiplexed with the SSS only at the second OFDM symbol because Ko et al. also disclose that the PBCH is frequency division multiplexed with the PSS at the first OFDM symbol. R1-1613046 from the same field of endeavor suggests an option with PSS transmitted on a first OFDM symbol and SSS that is multiplexed/interlaced with PBCH and transmitted on the second OFDM symbol (see Fig. 2 (c) Opt.3). Therefore it would have been obvious to a person of ordinary skill in the art to utilize the teaching of R1-1613046 in the Ko et al.’s method/system to provide multiplexing options for SS and PBCH. The motivation would have been to balance between advantages and drawbacks in providing power boosting on SS, timing and frequency estimation accuracy, and air channel estimation (see page 3/4). 
Regarding claim 17, Ko et al. further suggest wherein a bandwidth for the second OFDM symbols of the SS block is larger than a bandwidth for the first OFDM (paragraph [0011] and claim 1; PBCH can be transmitted via a bandwidth wider than a bandwidth of PSS and SSS).  
Regarding claim 18, Ko et al. further suggest wherein the PBCH is frequency division multiplexed with the SSS by a contiguous subcarrier block level, at the second OFDM symbols of the SS block and is not frequency division multiplexed with the PSS at the first OFDM symbol of the SS block (Fig. 6c). 
Regarding claim 19, Ko et al. further suggest wherein a number of a SS block and location of the SS block is configured within a half frame (paragraph [0037]; SS block with PSS, SSS, and PBCH located in a slot of a subframe). 
Regarding claim 20, Ko et al. further suggest wherein a measurement for radio resource management (RRM) is performed based on a channel state information-reference signal (CSI-RS) (paragraph [0077]).  
Response to Remarks/Arguments
Applicant’s remarks/arguments, see pages 11-13, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1 regarding Li reference have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Applicant’s arguments with respect to claim(s) 1 regarding Ko et al. reference have been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment to limit the PBCH frequency-division multiplexed with the SSS only at the second OFDM symbol necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476